Title: To James Madison from William C. C. Claiborne, 28 May 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 28 May 1806, New Orleans. “On yesterday the House of Representatives rejected the resolution of the Council mentioned in my letter of the 26th.; and on this day the two Houses are dispatching business with dispatch and concord.
                    “The Resolution of the Council was passed without reflection, and was evidently the result of passion. As far as I can learn the public sentiment, the proceeding is not approved.
                    “The Session of the Legislature will be closed in a few days; the sickly season is approaching, and the members are solicitous to return to their respective homes.”
                